This is a companion case to No. 11807, opinion this day handed down. Appellant is a brother of Tim Ingram, appellant in that case, and was implicated by the state in the same occurrence and under the same circumstances, and by the same testimony. His defense also is that of an alibi, and a number of witnesses were introduced who testified that he was at another and different place on the night Mr. Allen's store was entered and he was held up and robbed of fifty dollars. Our conclusion is the same in this case as in the other case referred to.
The judgment of the trial court will be reversed and bail granted in the sum of $4,000.
Reversed and bail granted.